DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, it is unclear if hoist is actually being recited as part of the loading platform. The claim recites “to mount a hoist comprising a winch” which does not positively recite the hoist or the winch, but later the claim recites “the sheave is movable horizontally relative to the winch” which appears to positively recite the relationship between the sheave and the winch. Does the platform include the hoist/winch? Or does the platform include a framework structure capable of supporting a hoist/winch?
The claim has been examined as if the hoist, the winch, and the sheave are all positively claimed as the combination.
Regarding claim 13, line 9, it is unclear how the sheave is “forwardly above” the inner frame if the sheave is part of the movable inner frame. What does this actually mean?
Regarding claim 13, line 9, it is unclear what “the sufficient height” actually means. The “sufficient height” does not appear to be defined within the disclosure.
Regarding claim 14, lines 8-9, the recitation “complimentary shaped and sized….of claim 13” renders the claim indefinite because the claim directed compares the loading platform to a loading platform that is not being claimed. The loading platform of claim 13 is not positively recited and therefore is not part of the invention of claim 14.
	Regarding claim 16, the claim is rejected as indefinite because the claim is directed to a method of using the platform system of claim 15, but does not recite any steps involved in using the system. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 95/06794 to Preston.

Regarding claim 14, Preston discloses a loading platform, comprising: a stationary outer frame (102, Fig.6) removably installable on and inside a floor of a multi-floor building (Fig. 1 and 2) under construction; and a movable inner frame (100, Fig.6 slidable in the stationary outer frame between a retracted position inside the floor and an extended position outside the floor (Fig. 1 and 2); wherein the movable inner frame comprises a floor plate (100, 103, 116) having a hand rail structure (vertical wall panels in Fig.6) with at least one side-opening gate (end gates with dotted lines swing open).
The recitation “wherein the movable inner frame of the loading platform is complementarily shaped and sized to the movable inner frame of the master hoisting and loading platform of claim 13” is not required since the recitation compares the platform to a platform which is not being claimed. The platform of Preston is capable of being used with other platforms.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635